DETAILED ACTION
This Office action is responsive to the following communication:  Appeal Brief filed on 26 August 2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Amardeep S. Grewal (Reg. No. 62,798) on 2 February 2022.
The application has been amended as follows: 
9. (Currently Amended) The method of claim 8, wherein determining an expected frequency of
co-occurrence corresponding to each unique pair of categorical data values in the pair of categorical columns based at least in part on the marginal product corresponding to that unique pair of categorical data values and a marginal total sum comprises:
	determining an expected frequency of co-occurrence corresponding to each unique pair
of categorical data values by dividing the marginal product corresponding to that unique pair of
categorical data values by the marginal total sum.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “determining, by at least one of the one or more computing devices, an expected frequency of co-occurrence corresponding to each unique pair of categorical data values in the at least one pair of categorical columns based at least in part on a plurality of marginal totals corresponding to a plurality of categorical data values in the at least one co-occurrence matrix” and “identifying, by at least one of the one or more computing devices, one or more locations of missing data within the plurality of columns based at least in part on the count of co-occurrence of each unique pair of categorical 
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Furthermore, the paragraph [0069] of the instant Specification discloses the following:
The disclosed systems and methods can be utilized for identification of missing data in test data sets and also for generation of the missing data in test data sets. The present application discloses techniques and systems which parse and analyze data sets to accurately identify missing data, quantify the degree of missing data, and also fill gaps corresponding to the data through generation of new data that is proportional to the missing data identified and consistent with the remaining information in the data set (the new data per attribute is generated based on the marginal totals per attribute, or column profiles, from the entire dataset or external reference tables containing marginal totals for the population of reference; e.g., reference tables obtained from US census data for generating missing data about US credit card customer attributes).

The aforementioned portion of the Specification provides the necessary nexus and connection to support the consideration that the instant claims integrate the abstract idea into a practical application. Revised Guidance, 84 Fed. Reg. at 54. We determine that the instant claims improve a computer or other technology or implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim.  Specifically, the recited features improve the quality and accuracy of functional testing on the large data sets found in relational databased by identifying locations with the data set where the information density will compromise the functional testing process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152
4 February 2022


/PK/

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152